Case 18-11625-LSS Doc 466 Filed 09/25/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRIC OF DELAWARE

 

 

 

 

In re: Chapter 11
TINTRL, INC.,' Case No. 18-11625 (LSS)
Debtor.
AFFIDAVIT OF SERVICE

I, Randy Lowry, am employed by Omni Management Group; the Court appointed claims and
noticing agent for the Debtor in the above-captioned case. I hereby certify that on September 20, 2019, I
caused true and correct copies of the following document(s) to be served via first-class mail, postage pre-
paid to the names and addresses of the parties listed in Exhibit A:

e Notice of Transferred Scheduled Claim (re: Docket No. 446)

Dated: September 24, 2019 (AA. Z
v

Randy Lowry

Omni Management Group

5955 DeSoto Avenue, Suite #100
Woodland Hills, CA 91367

{State of California }

{ } ss.
{County of Los Angeles }

Ww)
Subscribed and sworn to (or affirmed) before me on this oY day of SeprewWexs20\ “ by
Randy Lowry proved to me on the basis of satisfactory evidence to be the personesy who appeared before
me.

BRITTNEY S, WHITAKER
Notary Psplie - Caifornia

Los Angeles County é

SEE
. = / Commission # 2225724
\ - My Comm. Expires Dee 17, 2021
(\ Z
Vv

Notary Public J

 

 

' The last four digits of the Debtor’s federal taxpayer identification number are 6978.
Transferor:

Transferee:

Case 18-11625-LSS Doc 466 Filed 09/25/19

EXHIBIT A

Flextronics International USA Inc
Rma Team

927 Gibraltar Dr

Bldg, #6

Milpitas, CA 95035

TRC Master Fund, LLC

Attn: Terrel Ross

Re: Flextronics International USA Inc
P.O. Box 633

Woodmere, NY 11598

Page 2 of 2
